                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL         )
COHL, STEVE DARNELL, VALERIE        )
NAGER, JACK RAMEY, SAWBILL          )
STRATEGIC, INC., DANIEL UMPA and    )
JANE RUH, on behalf of              )
themselves and all others similarly situated,
                                    )
                                    )
       Plaintiffs,                  )
                                    )                Case No: 1:19-cv-01610
                                    )
v.                                  )                Judge Andrea Wood
                                    )                Magistrate Judge M. David Weisman
THE NATIONAL ASSOCIATION OF         )
REALTORS, REALOGY HOLDINGS          )
CORP., HOMESERVICES OF AMERICA, )                    EXHIBIT 6
INC., HSF AFFILIATES, LLC, BHH      )
AFFILIATES, LLC, THE LONG &         )
FOSTER COMPANIES, INC., RE/MAX )
HOLDINGS, INC. and KELLER           )
WILLIAMS REALTY, INC.               )
                                    )
       Defendants.                  )
____________________________________)

                           DECLARATION OF SHARRY SCHMID
                               (“EDINA REALTY DECL.”)

I, Sharry Schmid, under the penalties for perjury, declare:

        1.     I am an adult over the age of 21, competent to make this Declaration.

        2.     I have personal knowledge of the facts stated in this Declaration.

        3.     I am the President of he brokerage a Edina Real , Inc. ( Edina Real      ). I am

familiar i h Edina Real        b ine    generall and i prac ice      i h re pec o he form li ing

agreements Edina Realty has used since at least 2014 in Minnesota and since at least April 2019

in Wisconsin, specifically.



                                                 1
        4.      Edina Realty provides real estate brokerage services through independent

contractor agents. Those independent agents, among other things, assist homeowners in selling

heir home and li        c   omer    home for ale on a Co ered MLS a i                    e in hi ca e,

incl ding, b     no nece aril limi ed o, he MLS( ) in he Mid-West [sic] that cover the . . .

metropolitan area[ of] . . . Minneapoli , Minne o a. See Doc. 84 at 11.

        5.      Edina Realty requires that its independent contractor agents execute listing

agreements with homeowners, which articulate the terms of the agreement between Edina Realty

and the homeowner. Edina Realty has provided its independent contractor agents with a form

listing agreement for use in listing residential real estate in Minnesota since at least 2014 and in

Wisconsin since at least April 2019.

        6.      Since at least 2014, and in every year since, the form listing agreement for Edina

Real         Minne o a opera ion ha incl ded a broad, binding arbi ra ion pro i ion, which

precluded class arbitrations and waived the right to litigate in court or jury trials.

        7.      Since at least April 2019, and in every year since, the form listing agreement for

Edina Real       Wi con in opera ion ha incl ded an addend m i h a broad, binding arbitration

provision, which precluded class arbitrations.

        8.      Since at least 2014, Edina Realty has instructed its independent contractor agents

o req e       ha homeo ner e ec e Edina Real            hen rele an form li ing agreemen .

        9.      Accordingly, ever li ing agreemen for Edina Real               Minne o a opera ion

executed in or after January 2014 should contain a clause requiring arbitration of disputes between

Edina Real      and he homeo ner. F r her, e er li ing agreemen for Edina Real              Wi con in

operations executed in or after April 2019 should contain a clause requiring arbitration of disputes

between Edina Realty and the homeowner.



                                                  2
       10.    A r e and acc ra e cop       of he form li ing agreemen for Edina Real

Minnesota operations for 2014 to the present is attached as Edina Realty Declaration Exhibit A.

       11.    A r e and acc ra e cop       of he form li ing agreemen for Edina Real

Wisconsin operations for April 2019 to the present is attached as Edina Realty Declaration Exhibit

B.


                      [the remainder of this page left blank intentionally]




                                               3
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Date:________________



                                            Signed: ___________________________


                                            Printed: ___________________________
                               EDINA REALTY DECL. EX. A (Minn.) PAGE 1

                                                                                        EXCLUSIVE RIGHT TO SELL
                                                                                           LISTING CONTRACT



      DEFINITIONS:




                                                            Edina Realty, Inc.




      LISTING:




32.                            The Property                                   currently listed for lease. If   , the listing broker is
                                              -----------

33.                                             . If           , Seller                           list the Property for lease during the
                                                                          -----------
34.   terms of this Contract with another broker.

35.   Nothing in this Contract shall prohibit Broker and Seller from entering into a listing agreement for the lease of this
36.   Property upon terms acceptable to both parties.

      SELLER’S DUTIES:
                          EDINA REALTY DECL. EX. A (Minn.) PAGE 2

                                                          EXCLUSIVE RIGHT TO SELL
                                                             LISTING CONTRACT




BROKER’S COMPENSATION:
NOTICE:          THE COMPENSATION FOR THE SALE, LEASE, RENTAL OR MANAGEMENT OF REAL PROPERTY
                 SHALL BE DETERMINED BETWEEN EACH INDIVIDUAL BROKER AND THE BROKER’S CLIENT.



                 *




CLOSING SERVICES:
NOTICE:




(Initial one.)
                       EDINA REALTY DECL. EX. A (Minn.) PAGE 3

                                                   EXCLUSIVE RIGHT TO SELL
                                                      LISTING CONTRACT


   AGENCY REPRESENTATION:




                          Edina Realty, Inc.




FAIR HOUSING NOTICE:




ADDITIONAL NOTICES AND TERMS:
                                EDINA REALTY DECL. EX. A (Minn.) PAGE 4

                                                                          EXCLUSIVE RIGHT TO SELL
                                                                             LISTING CONTRACT




       *

       ARBITRATION:




       CONSENT FOR COMMUNICATION:



       FEDERAL NOTICE.




161.       ELECTRONIC SIGNATURES: The parties agree the electronic signature of any party on any document related to
162.       this transaction constitute valid, binding signatures.


       ACCEPTED BY Edina Realty, Inc.                             BY




       ACCEPTED BY                                                ACCEPTED BY




                        THIS IS A LEGALLY BINDING CONTRACT BETWEEN SELLER AND BROKER.

                   IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT AN APPROPRIATE PROFESSIONAL
                       EDINA REALTY DECLARATION EXHIBIT B (Wis.) - PAGE 1


                                                                                                      WISCONSIN REALTORS® ASSOCIATION
                                                                                                                     4801 Forest Run Road
                                                                                                                  Madison, Wisconsin 53704
     Approved by the Wisconsin Real Estate Examining Board                                                               Page 1 of 6, WB-1
     7-1-16 (Mandatory Use Date)

                                I   WB-1 RESIDENTIAL LISTING CONTRACT - EXCLUSIVE RIGHT TO SELL                       I
   SELLER GIVES THE FIRM THE EXCLUSIVE RIGHT TO SELL THE PROPERTY ON THE FOLLOWING TERMS:
 2 • PROPERTY DESCRIPTION: Street address is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 3
   -------------------------------------------
 4 in the _ _ _ _ _ _ _ _ of _ _ _ _ _ _ _ _ _ _ _ _ _ _ , County of _ _ _ _ _ _ _ _ _ _ _ __
 5 Wisconsin. Insert additional description, if any, at lines 303-308 or attach as an addendum per lines 309-310.
 6 • INCLUDED IN LIST PRICE: Seller is including in the list price the Property, all Fixtures not excluded on lines 12-14,
 7 and the following i t e m s : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
 8
   -------------------------------------------
 9
     -------------------------------------------
10
   -------------------------------------------
11
12 • NOT INCLUDED IN LIST PRICE:
                                                     ------------------------------
13
    -------------------------------------------
14'
    -------------------------------------------
15 CAUTION: Identify Fixtures to be excluded by Seller or which are rented and will continue to be· owned by the
16 lessor. {See lines 181-194).
17 • LIST PRICE: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Dollars($_ _ _ _ _ _ _
18 IMARKETINGI Seller authorizes and the Firm and its agents agree to use reasonable efforts to market the Property.
19 Seller agrees that the Firm and its agents may marketSeller's personal property identified on lines 7-11 during the te_rm
20 of this Usting. The. marketing may include: - - - - - - - - - - - - - - - - - - - ' - - - - o - - - - - - - - -
21
22 The Firm and its agents may advertise the following special financing and incentives offered by Seller: _ _ _ _ __
23
     ---------'-----------~------------------------
24 Seller has a duty to cooperate with the marketing efforts of the Firm and its agents. See lines 246-252 regarding the
25 Firm's role as marketing agent and Seller's duty to notify the Firm of any potential buyer known to Seller. Seller agrees
26 that the Firm and its agents may market other properties during the term of this Listing.
27 ICOMMISSIONI The Firm's commission shall be _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

28 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
29 • EARNED: Seller shall pay the Firm's commission, which shall be earned, if, during the term of this Listing:
30     1) Seller sells or accepts an offer which creates an enforceable contract for the sale of all or any part of the Property;
31     2) Seller grants an option to purchase all or any part of the Property which is subsequently exercised;
32     3) Seller exchanges or enters into a binding exchange agreement on all or any part of the Property;
33 ·   4) A transaction occurs which causes an effective change in ownership or control of all or any part of the Property; or
34     5) A ready, willing and able buyer submits a bona fide written offer to Seller or Firm for the Property at, or above, the list
35        price and on substantially the same terms set forth in this Listing and the current WB-11 Residential Offer to Purchase,
36        even if Seller does not accept the buyer's offer. A buyer is ready, willing and able when the buyer submitting the
37        written offer has the ability to complete the buyer's obligations under the written offer.
38 The Firm's commission shall be earned if, during the term of the Listing, one seller of the Property sells, conveys,
39 exchanges or options, as described above, an interest in all or any part of the Property to another owner, except by divorce
40 judgment.
41 • DUE AND PAYABLE: Once earned, the Firm's commission is due and payable in full at the earlier of closing or the date
42 set for closing, even if the transaction does not close, unless otherwise agreed in writing.
43 • CALCULATION: A percentage commission shall be calculated based on the following, ifearned above:
44      •     Unqer 1) or 2) the total consideration between the parties in the transaction.
45      •     Under 3) or 4) the list price if the entire Property is involved.
46      •     Under 3) if the exchange involves less than the entire Property or under 4) if the effective change in ownership or
47            control involves less than the entire Property, the fair market value of the portion of the Property exchanged or for
48            which there was an effective change in ownership or control.
49      •     Under 5) the total offered purchase price.
50 NOTE: If a commission is earned for a portion of the Property it does not terminate the Listing as to any remaining
51 Property.
52 ICOMPENSATION TO OTHERSI The Firm offers the following commission to cooperating firms:---------'----
53 -;;;;;;;;;===========;;;;.:---· (Exceptions.if any): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
54 IBUYER FINANCIAL CAPAB1L1fvl The Firm and its agents are not responsible under Wisconsin statutes or regulations to
55 qualify a buyer's financial capability. If Seller wishes to confirm a buyer's financial capability, Seller may negotiate inclusion of
56 a contingency for financing, proof of funds, qualification from a lender, sale of buyer's property, or other confirmation in any
57 offer to purchase or contract.
                      EDINA REALTY DECLARATION EXHIBIT B (Wis.) - PAGE 2




                                                                                                                       Page 2 of 6,- WB-1

58 IDISPUTE RESOLUTIONI The p~rties understand that _if there is a dispute about this Listing or an alleged breach, and
59 the parties cannot resolve the' dispute by mutual agreement, the parties may consider judicial resolution in court or may
60 consider alternative dispute resolution. Alternative dispute resolution may include mediation - and binding
61 arbitration: Should the parties desire to submit ·any potential dispute to alternative dispute resolution, it is recommended
62 that the_parties add such in Additional Provisions or in an Addendum.

·53 _ IFAIR · HOUSINGI· ·Seller and the Firm and its agents agree that they·        Will not discriminate ·agai_nst any
64 prospective buyer on account of      race, color, sex, sexual orientation as defined  in Wisconsin Statutes, Section
65 ·111.32(13m), disability, religion, national origin, marital status, lawful source of income, age, ancestry, family
66 status, status as a victim of dqmestic abuse, sexual assault, or stalk_ing, or in any other unlawful manner.

67 IDISCLOSURE TO CUENTSI
68 U_nde( Wisconsin_law, 8- brokerage firm (h~reinafter firm_) and its brokers and_ salespersons (hereinafter a_gents) owe
69 certain duties to all parties to a trqnsaction:
70 (a) The duty to provide brokerage servjces to you _fairly a11d honestly.
71 _(b) Tbe duty to exercise r~as9nabl_e skill_anc;I care in providiog brokera_ge services to you.              __
72 ( c) The d~ty to provid_e you with __accurate_ information_ about market conditi_ons within _a reasonable time if you request
73 ·        it, unless disclosure of the information is prohibited by law.                                  _
74 (d) The duty to disclose to you in writing certain Material Adverse Facts about a property, unless di.sclosur,e of the
7g          information is prohibited by l_aw. (See lines _195_-19_8.)                                                · ,
76 (e) The duty.Jo protect your _qonfidentiality. Unless the law requires it, the firm am~ its age.nts· will riot·d_istlose your
77          confidential information or the confident1al information of other parties. (See li11es.135-150.}  .        .   . -
78 -· (f) · The duty to safeguard trust funds and other property the firm or its agents holds.              ·   . _
79 (g) The·duty;-when negotiating·, to present contract proposals inan objective and unbiased manner and cfiscldse the
so-         advantages and·-disadvantages of-the proposa_l~.

 81 BECAUSE-YOU.HAVE l;:NTERl;:D INTO-ANAG.ENCY AGREEMEN-T-WITH A FIRM·;· YOU-ARE THE ·FIRM!SCllENT;·
                                                                0




 82. ;. . · .· · . -__ - A FIRM OVVl;?;ADDITIONALf)UTIES·.n;~ YOU AS.A CL_IENT Of THE FIRM:  . '.: ,

  83 (a) The firm or one of its agents will" piovide, at your r~quest, iriformation and advice on real estate matters. that affe~t
  84     . your .transaction, unless you release the firm from this duty.       .                         ·      . _ ..-· _. ·
  85 (p) _The firm or one of its agents must_ provide you with aU material facts affecting the transaction, not just Adverse
  86       Facts.                                                                                      ··                · ·
  87 ( c) The firm and. its agents-will fulfill the firm's· obligations under the agency agreement and fulfill your lawful requests
  88       that are within the $Cope of the agency agreement                  ,
  89 (d) The firm and its agents will .negotiate for you, unless you release them.from .this .duty.
  90 (e) The firm and its -agents will not place .their interests ahead of your interests. The firm and· its agents will .not, unless
- 91       required by law,. give information,or advice to other parties who -are not the firm's clients, if giving the information or
  92       advice is contrary-to your-interests.                                         , .,
  93 If you ·become involved .in a -transaction in which another party is also the firm's· client (a "multiple representation
  94 relationship"), different duties may apply.

 95                    - MULTIPLE REPRESENTATION RELATIONSHIPS AND DESIGNATED AGENCY ·
 96 • A multiple representation relationship exists if a firm has an agency agreement with more than one client who is a
 97 party in the same trans-action. If- you and the -firm's other clients in the transaction consent, the firm may provide
 98 services through designated agency, which is one type -of multiple representation relationship. , ·
 99 • Designated agency means that different- agents with· the firm will negotiate on -behalf of you and the other client or
100 clients in the transaction, and the---firm'-s .. duties.--to you as a client will remain. th~ samei EEJch agent wiil provide
101 information, opinions, and advice to the client for whom the. agent is negotiating, t9 as!?ist the cli~nt in Jhe negotiations.
102 Each client will .be able to receive, information, opinions, and advice that will assistthe client, even if the information,
103 opinions, or advice gives the client advantages in the negoti_ations over the firm's other clients. An agent will not reveal
104 any of your confidential information to another party unless required to do so by law.
105 • If a designated agency relationship is not authorized by you or other clients in the trarn~ 9_ction you rnay still authorize
106 or reject a.-different ,type of multiple repr.esentati.on relptionship in whic,h. the firm may provide brokerage services to
107 more than one client in a transaction but neither the firm nor any of its agents may assist any client with inform?tion,
108 opinions, and advice which may favor the interests of one client over any other. client. Under thi_s neutral approaeli, the
109 same agent may represent more than one· client in a transacticin.                · ·                                        ·
110. • If you do not consent to a multiple representation · relationship the firm will not be allowed to provide brokerage
111 services to more than one client in the transaction.                                  ··                      ·          ·
                    EDINA REALTY DECLARATION EXHIBIT B (Wis.) - PAGE 3




      Property Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Page 3 of 6, WB-1


112                                         CHECK ONLY ONE OF THE THREE BELOW:
113      EJ       The same firm may represent me and the other party as long as the same agent is not
114               representing us both (multiple representation relationship with designated agency).
115      EJ       The same firm may represent me and the other party, but the firm must remain neutral
116               regardless if one or more different agents are involved (multiple representation relationship
117               without designated agency).
118       EJ      The same firm cannot represent both me and the other party in the same transaction (I reject
119               multiple representation relationships).
120   NOTE: All clients who are parties to this agency agreement consent to the selection checked above. You may
121   modify this selection by written notice to the firm at any time. Your firm is required to disclose to you in your
122   agency agreement the commission or fees that you may owe to your firm. If you have any questions about the
123   commission or fees that you may owe based upon the type of agency relationship you select with your firm,
124   you should ask your firm before signing the agency agreement.
1~                                                             SUBAGENCY
126   Your firm may, with your authorization in the agency agreement, engage other firms (subagent firms) to assist your firm by
127   providing brokerage services for your benefit. A subagent firm and the agents associated with the subagent firm will not put
128   their own interests ahead of your interests. A subagent firm will not, unless required by law, provide advice or opinions to
129   other parties if doing so is contrary to your interests.
130 PLEASE REVIEW THIS INFORMATION CAREFULLY. An agent can answer your questions about brokerage
131 services, but if you need legal advice, tax advice, or a professional horn~ inspection, contact an attorney, tax
132 advisor, or home inspector.           ·
133 This disclosure is required by section 452.135 of the Wisconsin statutes and is for information only. It is a plain language
134 summary of the duties owed to you under section 452.133 (2) of the Wisconsin statutes.
135  • CONFIDENTIALITY NOTICE TO CLIENTS: The Firm and its agents will keep confidential any information given to
136  the Firm or its agents in confidence, or any information obtained by the Firm and its agents that a reasonable person
137  would want to be kept confidential, unless the information must be disclosed by law or you authorize the Firm to
138  disclose particular information. The Firm and its agents shall continue to keep the information confidential after the Firm
139  is no longer providing brokerage services to you.
140  The following information is required to be disclosed by law:
141   1) Material Adverse Facts, as defined in section 452.01 (5g) of the Wisconsin statutes (see lines 195-198).
142  2) Any facts known by the Firm and its agents that contradict any information included in a written inspection report on
143 ,    the property or real estate that is the subject of the transaction.
144  To ensure that the Firm and its agents are aware of what specific information you consider confidential, you may list
145  that information below (see lines 147-148). At a later time, you may also provide the Firm with other information you
146  consider to be confidential.
147  CONFIDENTIAL INFORMATION: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
148 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
149 NON-CONFIDENTIAL INFORMATION (The following may be disclosed by the Firm and its agents): _ _ __
150 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
151   ICOOPERATION, ACCESS TO PROPERTY OR OFFER PRESENTATIONI The parties agree that the Firm and its
152   agents will work and cooperate with other firms and agents in marketing the Property, including firms acting as
153   subagents (other firms engaged by the Firm - see lines 125-129) and firms representing buyers. Cooperation includes
154   providing access to the Property for showing purposes and presenting offers and other proposals from these firms to
155   Seller. Note any firms with whom the Firm shall not cooperate, any firms or agents or buyers who shall not be allowed
156   to attend showings, and the specific terms of offers which should not be submitted to Seller: _ _ _ _ _ _ _ _ __
157   -----~---~-~-------~---------- -------'----------
158                                the marketability of the Property.
      CAUTION: Limiting the Firm's cooperation with other firms may reduce
159   IEXCLUSIONSI All persons who may acquire an inte~est in the Property who are Protected Buyers under a prior listing
160   contract are excluded from this Listing to the extent of the prior firm's legal rights, unless otherwise agreed to in writing.
161   Within seven days of the date of this Listing, Seller agrees to deliver to the Firm a written list of all such Protected Buyers.
162   NOTE: If Seller fails to timely deliver this list to the Firm, Seller may be liable to the Firm for damages and costs.
163   The following other b u y e r s - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
164   _ _ _ _ _ _ _ _ _ _ _ _are excluded from this Listing until _ _ _ _ _ _ _ _ _ _ _ _ [INSERT DATE].
165   These other buyers are no longer excluded from this Listing after the specified date unless, on or before the specified date,
166   Seller has either accepted a written offer from the buyer or sold the Property to the buyer.
                          EDINA REALTY DECLARATION EXHIBIT B (Wis.) - PAGE 4




                                                                                                                                Page 4 of 6, WB-1

 167 IDEFINITIONSI

  168· • ADVERSE FACT: An "Adverse Fact" means any of the following: .
  169 "(a) A condition or occurrence that is generally recognized by a·competent licensee as doing any of the following.:
  170      1) Significantly and adversely affecting- the value of the Property;                   ·         ·
· 171      2) Significantly reducing the structural integrity of improvements to real estate;. or
  172.     3) Presenting a significant health risk. to o·ccupants of th~_-Property.                   .       .
  173 (b) Information .that indicates that a party to a transaction is not able to-. or does not inten9 to meet-.his or _her
  174      obl_igations under a contract or agreement made concerning the transaction.              ·                     · ·
 -175 · • DEADLINES. - DAYS: Deadlines expressed ·as a number of "days" -from an ·event are calculated by ·excluding the day th·e
  176 event occurred and by counting subsequent calendar days.                                                 ·
- 177. • DEFECT: -"Defect" means a condition that.would. have cLsignificant adverse effect. on-the· value _of the Property; that
 .1"78 ·wo·uld significantly impair the health or safety ·of-future occupants of the Property;- or. that if .not- repaired,- removed ·or·
· 179 replaced.would significantly shorte"n or.advers-ely.affect the expected normal life·.of.the:-premises ..
 ·1eo -•. FIRM: "Firm"--means a licensect·sol"E3 proprietor brokefr or a licensed broker business entity.- ·_ ·                     --
  . 1.81 • .FIXTURES: A "Fixture''. is an item of property which -is physically attached to or so ·closely assodated with land oi--
   ·182- ·buHdings so as to be treated a·s part of .the real estate-, in·cludirig; without limitation, physically attached items not. easily
·. -183· ·removablewithout-damage:to -the-premises,.-items speci"fically'.:adapted to the- premises, and .items custom~rily treated-
  · 184. -as fixtures, including, -but not limited to,-- all:. ·garden-:bulbs;. plants; shrubs .and· trees;·, screen and- .storm doors an9·.
    18S: windows; electric lighting fixtures;· window shad.es; .curtain and traverse rods;-. blinds- and shutters;. centrat·heating -and -
 . 186 cooling units and attached equipment; water ·heaters, water softeners-and treatment systems; sump pumps; pttached or
    187. fitted_ floor coverings;_.awnings; attached· a·ntennps ·an~ satellite dish.es; ·audio/visual waU mounting brackets (but ~ot the
 188 -audio/visual equipni~nt); garage door openers ·~nd-remote controls; instaHed. securiti systems; -centra·I vacuum systems.
 189 .and acces'sories:- in-ground.sprinkler ·systems.' and component parts; buflt~rn appli'ahce·s; ceiling famf; fences-; ·-.jn.:.~iround
  .190 ·pet containment ·systems ·(but. not· the collars); storage buildings on -permanent foundations·· and -docks/piers on -
   191 .permanent foundations.                                                                       .
-· 192 - CAUTION: Exclude any Fixtures to be retained by- Seller or which .are -rented (e~g., water softener. or other water
   193- treatment systems, horrie entertainment and ·satellite dish components, L.P. tanks,. etc.) on lines ,12-14 and in·
   194 · ~he offer to purchase.                ·                    .                     · ·   ··               · · ·   ·
 195 • MATERIAL ADVERSE FACT: A "Material Adverse:·Fact''. '.means an Adverse Facr that a party indicates 'i~ of such
 196 significance, or that is ·general.ly recognized by a_ competent licensee as being of such significance_ to a reasonable
.·197 party, that it.affects or·would affect the partis decision to enter into       a contract or agreer,nent concerning afransaction o~.
 198 affects or.would affect the-party's decision about'the terms ofsuch a contract or agreement.
   199- • PERSON ACTING ON BEHALF OF BUYER: "Person-Acting on Behalf-of-Buyer shall-mean any person joined in interest
                                                                                                   11



   200. with-buyer; or otherwise acting on behalf-of buyer, including but not limited to buyer's immediate. family, agents, employees; :
   201 .. directors, managers, members, officers, owners, partners, incorporators and organizers, as·.weU as.any and all corporations;
 · 202 partnerships; limited.liability companies, trusts or other entities created·or controlled by, affiliated With or owned by buyer;.in -
. 203 whole or in part whether created before or after expiration of this Listing.
 204 • PROPERTY: Unless otheiwise stated, "Property", means all property included in the list price as described on lines 2-5.
 205 • PROTECTED BUYER: Means a buyer who personally, or through any Person Acting· on Behalf of Buyer, during the term
 206 of this Listing:                                                                               .             .    .
 207- - 1)Delivers to Seller or the Firm or-its agents ·a written-offer to purchase-; exchange or option on the Property;
 208    2) Views the Property with Seller or negotiates directly with Seller by communicating with Seller -regarding any potential
 209·      ·. terms upon which the buyer might acquire an interest in the Property; or ·                ._   · ·     . . ·    -·         - _.·   .   .   ·
 2.10- ···3) Attends a·n inoi_Vidual showing ofthe P_roperty or communicates with ·agents of the-Firm or cooperating firms:·regardirig
 211 ·       any potential terms upon which the buyer: might ·acquire an ·interest in the Property,_ b~t .only if. the Firm or its· agents
 212 ·       deliver the buyer's name-to--Seller, in writing, rfo·later than three days after the earlier-of expiration or termination- (lines. -
 213 ·       263-i71) of the Listing. The re.quirement ·in 3)·, to delive_r the buyer's name to Seller ·h-1 writing·, may bedulfill_ed as follows: ·
 214         a) If the Listing is effe_ctive only as to certain individuals who are .-identified- in·-the ListTng, by the identification of the
- 215            individuals in the Listing; or, · ·               ·          ·                     ·        · ·        · ·            · ·
 216         b) If a buyer has- requested that the. buyer's identity-remain confidential, -by delivery-ofa written notice identifying the firm
 217             or agents with whom the huyer negotiated and the date(s) of any individu·ai- showings" or other negotiations. ,
 218    A Protect~d Buyer also includes any· Person Acting on· Behalf of Buyer joined in interest with ·or otherwise actiniJ on behalf of
 219    a Protected Buyer, who· acquires.an.-interest.in-the Proper,ty during the extension oflisting period as noted on lines 220-224.
·._.220 IEXTENSION-OF LISTINGI The Listing term.i_s extend_ed for a period of_one year·as,to 'any P~ote~ted B_u~er:" Up~n-_
  221 ,receipt of8 written:request from· S-eller or a firm· that has listed the Property, the ·Firm agrees to promptfy .deliver ·to
 -222 Seller a written list of those buyers known by the Firm and its agents to whom-the extension period applies. Should this
  22.3 Listing be .terminated by Seller prior to the . expiration of the' term stated i_n this Listing,· this Listing shall· be extended- for
  224, Protected Buyers, on the same terms, for one year after the Listing is terminated (lines 263-271              f          ·
                   EDINA REALTY DECLARATION EXHIBIT B (Wis.) - PAGE 5




                                                                                                                    Page 5 of 6, WB-1

225 IOCCUPANCYI Unless otherwise provided, Seller agrees to give the buyer occupancy of the Property at time of closing
226 and to have the Property in· broom swept condition and free of all debris and personal property except for personal
227 property belonging to current tenants, sold to the buyer or left with the buyer's consent.
228 ILEASED PROPERTYI If Property is currently leased and lease(s) will extend beyond closing, Seller shall assign Seller's
229   rights under the lease(s) and transfer all security deposits and prepaid rents (subject to agreed upon prorations) thereunder
230  to buyer at closing. Seller acknowledges that Seller remains liable under the lease(s) unless released by tenants.
231   CAUTION: Seller should consider obtaining an indemnification agreement from buyer for liabilities under the
232   lease(s) unless released by tenants.                                     ·
233 INOTICE ABOUT SEX. OFFENDER REGISTRYI You may obtain information about the sex offender registry and
234 persons registered with the registry by contacting the Wisconsin Department of Corrections on the Internet at
235 http://www.doc.wi.gov or by telephone at (608)240-5830.
236 IREAL ESTATE CONDITION REPORTI Seller agrees to complete thereal estate condition report provided by the Firm
237 to the best of Seller's knowledge. Seller agrees to amend the report should Seller learn of any Defect(s) after completion
238 of the report but before acceptance of a buyer's offer to purchase. Seller authorizes the Firm and its agents to distribute
239 the report to all interested parties and agents inquiring about the Property. Seller acknowledges that the Firm and its
240 agents have a duty to disclose all Material Adverse Facts as required by law.
241 . ISELLER REPRESENTATIONS REGARDING DEFECTSI Seller represents to the Firm that as of the date of this
242 Listing, Seller has no notice or knowledge of any Defects.affecting the Property other than·those noted on the real estate
243 condition report.
244 WARNING: IF SELLER REPRESENTATIONS ARE INCORRECTOR INCOMPLETE, SELLER MAY BE LIABLE FOR
245 DAMAGES AND COSTS.
246 IS ELLER COOPERATION WITH MARKETING EFFORTSI Seller agrees to cooperate with the Firm. in the Firm's
247 marketing efforts and to provide the Firm with all records, documents and other material in Seller's possession or
248 control which are required in connection with the sale. Seller authorizes the Firm and its agents to do those acts
249 reasonably necessary to effect a sale and Seller agrees to cooperate fully with these efforts which may include use of a
250 multiple listing service, Internet advertising or a lockbox system on Property. Seller shall promptly refer all persons
251 making inquiries concerning the Property to the Firm and notify the Firm in writing of any potential buyers with whom Seller
252 negotiates or who view the Property with Seller during the term of this Listing.
253 IOPEN HOUSE AND SHOWING RESPONSIBILITIESI Seller is aware that there is a potential risk of injury, damage
254 and/or theft involving persons attending an "individual showing" or an "open house." Seller accepts responsibility for
255 preparing the Property to minimize the likelihood of injury, damage and/or loss of personal property. Seller agrees to
256 hold the Firm and its agents harmless for any losses or liability resulting from personal injury, property damage, or theft
257 occurring during "individual showings" or "open houses" other than those caused by the negligence or intentional
258 wrongdoing of the Firm or its agents. Seller acknowledges that individual showings and open houses may be
259 conducted by licensees other than agents of the Firm, that appraisers and inspectors may. conduct appraisals and
260 inspections without being accompanied by agents of the Firm or other licensees, and that buyers or licensees may be
261 present at all inspections and testing and may photograph or videotape Property unless otherwise provided for in
262 additional provisions at lines 303-308 or in an addendum per lines 309-310.                                              .
263 fyERMINATION OF LISTINGI Neither Seller nor the Firm has the legal right to unilaterally terminate this Listing absent a
264 material breach of contract by the other party. Seller understands that the parties to the Listing are Seller and the Firm.
265 Agents for the Firm do not have the authority to enter into a mutual agreement to terminate the Listing, amend the
266 commission amount or shorten the term of this Listing, without the written consent of the agent(s)' supervising broker. Seller
267 and the Firm agree that any termination of this Listing by either party before the date stated on line 312 shall be
268 effective by the Seller only if stated in writing and delivered to the Firm in accordance with lines 280-302 and effective
269 by the Firm only if stated in writing by the supervising broker and delivered to Seller in accordance with lines 280-302.
270 CAUTION: Early termination of this Listing may be a breach of contract,· causing the terminating party to
271 potentially be liable for damages.
272 IEARNEST MONEYI If the Firm holds trust funds in connection with the transaction, they shall be retained by the Firm in the
273 Firm's trust account. The Firm may refuse to hold earnest money or other trust funds. Should the Firm hold the earnest money,
274 the Firm shall hold and disburse earnest money funds in accordance with Wis. Stat. Ch. 452 and Wis. Ad min. Code Ch. REEB
275 18. If the transaction fails to close and the Seller requests and receives the earnest money as the total liquidated damages,
276 then upon disbursement to Seller, the earnest money shall be paid first to reimburse the Firm for cash advances made by the
277 Firm on behalf of Seller and one half of the balance, but not in excess of the agreed commission, shall be paid to the Firm as
278 full commission in connection with said purchase transaction and the balance shall belong to Seller. This payment to the Firm
279 shall not terminate this Listing.
                       EDINA REALTY DECLARATION EXHIBIT B (Wis.) - PAGE 6




       Property Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Page 6 of 6, WB-1


  280 IDELIVERY- OF DOCUMENTS AND WRITTEN NOTICESI Unless otherwise stated in this Listing, .delivery of
  281 documents and written notices to a party shall be effective ·only when accomplished by one of the methods specified at.
  282 lines 283-302.
  283 (1) Personal Delivery: giving the document or written notice personally to the party, or the party's recipient for delivery
  284 if named at line 285 or 286.            .                                      ·
  285. Seller's recipient for delivery (optional): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  286 Firm's recipient for delivery (optional): _ _ _ _   · ------,-----------------------
  287  D     (2) Fax: fax trans.mission of the document or written notice to the following telephone number:
  288 Seller: (            ) _ _ _ _ _ _ _ _ _ _ _ _ Firm: ( .                         )       .                .               ·
  289  D     (3) Commercial Delivery: depositing the document or written notice fees prepaid or· charged to an account with a
  290 commercial delivery service, addressed either to the party; or to the party'$ recipienf   for· delivery if named at line 285 or•
  291 286, for delivery to the party's delivery address at line 295 or 296.            ·
  29i  D     (4) U.S. Mail: depositing the document or written notice. postage prepaid in the U.S. Mail, addressed either to the
  293 party, or to the party's recipient for delivery if named at line 285 or 286, for delivery to the party's delivery address at
  294 line 295 or 296.
  295 Delivery address for Seller: _ _ _,____ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  296. Delivery address for Firm: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  297  D     (5) E-Mail: electronically transmitting the document' or written notice to the party's e-mail address; if given below at
· 298 line 301 or 302. If this is a consumer -transaction where the property being· purchased or the sale proceeds are used
  299 primarily for personal, family or household purposes, each consumer providing· an e-m~il address below· has first
  300 consented electronically as required by federal law.
  301 E-Mail address for Seller: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ' - - - - -
  302 E-Mail address for Firm:
  303 IADDITIONAL PROVI.SIONSI - - - - - - - - - - - - ~ - . . . , ; . _ __ _ _ _ _ _____;_ _ _ _ __
 304.
 305
     -----'----~-------------------------------'-------
 306
     ---------'------ ---------------- ------'--------- -----
     ----------'---------------------------------'---'----
 307
     ----'-------------- --------------'---- -'-------'------'--- ------
 308
 309 .;IA;;:;D;;:;D;;:;E;;:;N;;:;D;;:;A;::;l~T-h_e..,....a-t-ta-c-he-d-ad_d_e _n_d_a-------------'---- --------:------------

 310   .:==========~-----------------:--"'"',_._------'--,·:_.               _i,s/are ~ad~ pa~:_()fthis Listing. ·
 311 !TERM OF THE.CONTRACTI From the _ _ _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , up
 312 to the earlier _of midnight of the       ._day' of - - - - - - . , - - - - - - - - _ _ _ _ ; or the·
 313 conveyance of th_e._ entire Property.
 314 BY SIGNING -BELOW; SELLER ACKNOWLEDGES RECEIPT ·OF A-COPY OF THIS.LISTING CONTRACT AND
 315 THAT·HE/SHE HAS.READ ALL-·6 PAGES-AS-WELL AS ANY.ADDENDA AND ANY··.OTHER DOCUMENTS
 316 INCORPORATED INTO THE LISTING.

 317 (x)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 318 Selle.r's Signature • .            Print Name Here A             · Date.A

· 319 (x)_ _ _ _ _ _ _ _ _ _ _ _ _ _ - ' - - - - - - - ' - - - - - - - - - - - - - _ _ _ __
  329 Seller's Signature • .                Print Name Here A.                        Date A

 321 (x)_ _-----'------'--------,---'----- -- - - - - - - ' - - - ' - - - - - - - - - - - - - - _ _ _ __
 322 Seller's Signature •                            Print Name H~re A                             Date A

 323 (x)_ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - - - - - - - - ' - - - - ' - - - - , - - , , - - - -----'------'--
 ~24 Seller's Signature •                    Print Name Here A                                            . Date·:._

 325 Seller Entity-Name (if any): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 326                                                 Print Name Here A

 327 (x)_ _ _ _- - ' - - - - - - - - - ~ - - - - - - - - - - - - - - - - - - ' - - - - - - - - ' - -
 328 Authorized Signature A Print Na_me & Title Here ...,_                                . Date A


 329 (x)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 330 Agent for Firm A      Print Name Here A       Firm Name A          Date A
                      EDINA REALTY DECLARATION EXHIBIT B (Wis.) - PAGE 7



                                                                  LISTING CONTRACT
                                                                        ADDENDUM




Addendum to Listing Contract dated __________________ 20___, between Edina Realty, Inc. (“Firm”) and
___________________________________________________________________________________
(“Seller(s)”), pertaining to the property at _________________________________________________
(“Property”). The terms of this addendum are deemed incorporated into and made a part of the Listing Contract
between the parties.

BROKER’S ADMINISTRATIVE COMMISSION: Seller hereby agrees to pay Firm a Broker’s Administrative
Commission (BAC) of $485 if Seller sells or agrees to sell the Property during the term of the Listing Contract.
The BAC will be collected at the closing of the Property. The BAC consists of a flat fee paid to the Firm in
addition to the percentage commission. The BAC is not designated for any specific service, but for all the
services provided by Firm.

PROPERTY MANAGEMENT: Unless Seller and Firm otherwise agree in writing, Firm shall not be responsible for
property management services, including but not limited to leasing, maintenance or repairs.

INSPECTIONS, TESTS AND SERVICES: Seller authorizes Firm to order inspections, tests and other services (e.g.,
title insurance, loan payoffs) on behalf of Seller if Firm reasonably believes that Seller must obtain the
inspections, tests and other services in order to complete this Agreement or to close any offer or lease proposal
entered into by Seller under this Agreement. Seller agrees to indemnify and hold Firm harmless if Firm orders
the products and services from persons Firm reasonably believes is/are qualified or if the person is credentialed
by a government agency to conduct the inspections/tests or provide the service. Seller shall be responsible for
the costs of these inspections, tests and other services (whether or not there is a closing) and shall be solely
responsible for negotiating any fee amounts/adjustments unless otherwise agreed in writing. Firm is not
obligated to order any inspections, tests and other services unless otherwise agreed in writing.

INTERNET: Firm may place information on the internet concerning the Property, including the Property’s
address. Seller understands that Seller has the additional options of allowing: (1) an automated “valuation” of
the Property, which may be lower than Seller’s asking price, to appear alongside the Property on virtual office
websites operated by other Firms (“VOWs”); and (2) comments about the Property to appear on these VOWs,
including negative comments, made by persons other than the Firms operating the VOW. At this time, however,
Seller declines options (1) and (2), understanding that Seller may change these selections at any time.

AUTHORIZATIONS TO RELEASE UTILITY INFORMATION: Seller authorizes Firm or the title company closing the
sale of the Property to obtain Seller’s customer information from utilities.

TELEPHONE CONSENT AND FEDERAL NOTICE: Seller gives consent to Firm to telephone Seller regarding issues,
goods and services related to the real estate transaction and to contact Seller by telephone from time to time let
Seller know about some of the products and services that may be of interest to Seller.
                      EDINA REALTY DECLARATION EXHIBIT B (Wis.) - PAGE 8




                                                                  LISTING CONTRACT
                                                                        ADDENDUM


The Edina Realty family of companies is also providing you the following notice: Edina Realty has title,
mortgage, and insurance affiliates that are committed to the highest quality of service. If you choose, however,
you may limit the Edina Realty companies from marketing their products or services to you based on your
personal information that they receive from other Edina Realty companies, such as your contact and transaction
information. (Rest assured, we do not share your financial information with anyone.) Your choice to limit
marketing offers from the Edina Realty companies will apply until you tell us to change your choice. To limit
marketing offers, contact us by telephone toll-free at 1-877-270-1289.

DISPUTE RESOLUTION. Any disputes, claims or controversies arising out of or related to this agreement or the
relationship created thereby, including but not limited to claims with a statutory basis or those arising from tort,
which fall into the jurisdiction of small claims courts shall be resolved in the applicable small claims’ courts. Any
other such disputes, claims or controversies, including those involving the scope or applicability of this
agreement to arbitrate, shall be determined by arbitration in Hudson, Wisconsin (or a mutually agreeable
location) before a single arbitrator. The time for seeking any remedy under arbitration shall be limited to the
period of any applicable statute(s) of limitation under Wisconsin law as would be applied by Wisconsin courts to
each specific type of action(s) or claim(s). The arbitration shall be administered pursuant to JAMS' Streamlined
Arbitration Rules and Procedures. Judgment on the Award may be entered in any court having jurisdiction.
Neither party to this agreement shall be entitled to join or consolidate claims or disputes by or against the other,
or to include in any arbitration any claim or dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in any private attorney general capacity.

CLOSING AND TITLE SERVICES: I understand that no one can require me to use a particular person in connection
with a real estate closing and that I may arrange for a qualified closing agent, or my attorney, to conduct the
closing and/or provide title services. I understand that I may be required to pay certain costs.

My choice for closing services: (initial one)

______ ______ I wish to have Edina Realty Title provide closing and title services.

______ ______ I will arrange for another qualified closing agent or my attorney to
                      conduct the closing.

__________________________________________                                 _________________
Agent for Firm Edina Realty, Inc.                                                Date

__________________________________________                                 _________________
Seller’s Signature                                                                Date

___________________________________________                                __________________
Seller’s Signature                                                                Date
